Ross, J.,
dissenting. I do not concur with my brethren with reference to the construction to be placed upon the condition of the deed set forth in the bill. The only parties to that deed and to the bond, to secure which the deed was given, are Eliphalet ■Coleman, the brother of the oratrix, and her-then husband. She had been married to her husband about nine years, and was then •about thirty-three years old. Forsome undisclosed reason she and her husband concluded to live separate and apart from each other, and concluded an agreement to that end. They wei’e husband and wife and could not legally enter into a contract which would be binding upon them or others. Notwithstanding sue!} a contract between them, the husband, so long as she remained his legal wife, was legally bound to support her, and she would take dower in his estate if he first deceased. She also had the right to pledge his credit for necessaries. Resting upon these legal •obligations, rights and disabilities, the brother of the oratrix, Eliphalet Coleman, was called in and executed to the husband the bond and deed to secure the same. This was in 1853. The bond is lost, and we only know its terms from the condition of *130the deed. From that it appears that the brother agreed with the husband, in consideration of four hundred dollars, paid by the husband, to take the oratrix to his home and to provide for, support and maintain her separate “ from her husband,” and without cost or expense to “ him,” and to indemnify and save “ him harmless for all claims for support, maintenance or otherwise from charge through the wife,” * * for and during her natural life, and to save harmless “the husband, his heirs and assigns from all claim of dower or thirds ” by the wife. Every contract is to be read with reference tQ the circumstances which called it into existence. Thus reading, I find nothing in it but an obligation on the part of the brother of the oratrix to save the husband from all charges for the support of his wife and from all claim of dower or thirds, so long as he should legally rest under these liabilities, notwithstanding they were to live separate, even if she should continúe to be his wife to the end of her life. I find nothing in the circumstances under which it was made, nothing in the language of the contract, as set forth in the condition of the deed, to indicate that the brother was to support the oratrix in health and in sickness during her natural life. If this were so we should expect that she would have been a, party to the bond and deed, and that therein she would have transferred to her brother the obligation which she legally rested under to labor for the husband. But she is not made a party to either the bond or deed, nor does she agree to perform the least service for her brother. It is incomprehensible to me that the brother should have become, under the circumstances, obligated, for the sum of four hundred dollars, without any agreement on her part to labor or perform any service for him, to support her during her natural life, whatever might befall her. She also-then had a son, not more than seven or eight years old, to support. It does not appear that either the husband or wife contemplated a divorce when this contract was entered into. It was, therefore, natural and proper that the indemnity by the brother should be for her natural life. The only support which the brother contracts to provide is such as shall be without cost or *131expense to, and shall indemnify and save harmless,the husband from all costs and charges of that kind. Having come under this obligation to the husband, it was natural that the brother should retain the four hundred dollars received from the husband in trust for the oratrix, so long as the obligation existed. But if he had come under an obligation, not to indemnify the husband against charges for her support, but to support her during her natural life, the four hundred dollars received of the husband would have belonged to the brother absolutely. The oratrix and her brother acted upon the understanding that his obligation to her husband was only for the purpose of indemnifying him against her further support. As soon as she had obtained a divorce, in 1864, she called upon him to settle, not only for the services which she had rendered, but for the four hundred dollars which he had received when he gave the bond and deed to her husband, and he, without objection, settled with her for both claims. She then must have understood as he did, that his obligation to her husband was at an end. Thereafter he did not have left a cent of consideration for an agreement to support and maintain her for the rest of her life. With her knowledge and without objection, he dealt with the land covered by' the deed given to her husband, not as though it was encumbered with her support for life, but, at most, as though the encumbrance was that the grantee in the deed, the husband, should not be charged with her support. Beading the contract set forth in the deed in the light of the circumstances which called it into existence, and in the light of the subsequent conduct of the oratrix and her brother, I find it a contract to indemnify the husband against sirbsequent charges for the support of the oratrix only. On this view there has been no breach of the condition of the deed. I would affirm the decree of the Court of Chancery, dismissing the bill.